269 P.3d 833 (2012)
293 Kan. 871
In the Matter of Richard E. JONES, Respondent.
No. 100,491.
Supreme Court of Kansas.
February 15, 2012.

ORDER
On October 17, 2008, this court issued an opinion suspending Richard E. Jones, respondent, from the practice of law in the state of Kansas for a period of 6 months. The court suspended imposition of that discipline, subject to respondent abiding by the terms and conditions of the probation as set out in the hearing panel's recommendations during a 2-year probationary period. In re Jones, 287 Kan. 101, 110, 193 P.3d 899 (2008). This court subsequently extended the probationary period in order to give respondent additional opportunities to comply with the terms and conditions of his probation.
In response to an order directing him to appear and show cause, on February 10, 2012, respondent came before this court to explain why his probation should not be revoked and his license to practice law should not be suspended.
The court has considered the parties' written pleadings and the statements made to the court in open session. The court concludes that Richard E. Jones has failed to abide by the terms and conditions of his probation, and the court consequently imposes the original discipline of suspension.
IT IS THEREFORE ORDERED that Richard E. Jones be suspended from the practice of law in the state of Kansas for a period of 6 months beginning on the date of this order. Before reinstatement, the respondent is required to comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379) and undergo a hearing pursuant to Supreme Court Rule 219 (2011 Kan. Ct. R. Annot. 380).
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports.